Citation Nr: 0945085	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to January 
1971.  He died in February 2004.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a travel board hearing before the 
Board at the RO in Atlanta, Georgia.  A hearing was scheduled 
for November 2007 but the appellant failed to appear for that 
hearing. 

In November 2009, the Board received a communication from the 
appellant, requesting that she be scheduled for a hearing.

The Board concludes that since the appellant has expressed 
continued interest in developing her claim, it is necessary 
for VA to schedule the appellant for a Travel Board hearing 
to provide her an opportunity to develop evidence favorable 
to her claim.  While VA has a statutory duty to assist in 
developing evidence pertinent to a claim, the appellant also 
has a duty to assist and cooperate with VA in developing 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As 
such, if the appellant fails to show for this hearing without 
good cause, she is notified that VA may have to decide her 
claim based on the evidence of record as it currently exists.

Accordingly, the case is REMANDED to the AMC for the 
following action:

The RO should schedule the appellant for a 
Travel Board hearing at the RO.  The 
appellant should be notified that if she 
fails to appear for this hearing without 
good cause, VA may consider her request 
for a hearing to be withdrawn. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

